Case 2:21-cv-04237-FLA-MRW Document 15 Filed 06/11/21 Page 1 of 3 Page ID #:326



 1    KRISTINE MCALISTER BROWN (pro hac vice application pending)
      ALSTON & BIRD LLP
 2    1201 West Peachtree Street NW, Suite 4900
      Atlanta, Georgia 30309-3424
 3    Telephone: 404-881-7000
      Facsimile: 404-881-7777
 4    E-mail:     kristy.brown@alston.com
 5    RACHEL E. K. LOWE (State Bar No. 246361)
      NNOLA AMUZIE (State Bar No. 335188)
 6    ALSTON & BIRD LLP
      333 South Hope Street, 16th Floor
 7    Los Angeles, CA 90071-1410
      Telephone: 213-576-1000
 8    Facsimile: 213-576-1100
      E-mail:     rachel.lowe@alston.com
 9                nnola.amuzie@alston.com

10    Attorneys for Defendant
      EARLY WARNING SERVICES, LLC
11
                                 UNITED STATES DISTRICT COURT
12
            CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
13

14   ANTHONY MILLER,                             Case No. 2:21-cv-4237-FLA-MRWx

15                  Plaintiff,                   Honorable Judge Fernando L. Aenlle-
                                                 Rocha
16          vs.
                                                 DEFENDANT EARLY WARNING
17   CITIGROUP INC.; EARLY WARNING               SERVICES, LLC’S NOTICE OF
     SERVICES, LLC; WELLS FARGO, N.A.;           JOINDER AND JOINDER IN
18   DOES 1-50 INCLUSIVE,                        MOTION TO COMPEL
                                                 ARBITRATION FILED BY
19                  Defendants.                  DEFENDANT CITIBANK, N.A.,
                                                 ERRONEOUSLY SUED AS
20                                               CITIGROUP, INC.

21
                                                 Hearing Date: July 16, 2021
22                                               Time: 1:30 p.m.
                                                 Department: 6B
23
                                                 [Removed from Superior Court of
24                                               California, County of Los Angeles,
                                                 Case No. 21LBCV00179 on May 20,
25                                               2021]

26

27

28

                           JOINDER IN MOTION TO COMPEL ARBITRATION
     LEGAL02/40687001v1
Case 2:21-cv-04237-FLA-MRW Document 15 Filed 06/11/21 Page 2 of 3 Page ID #:327




 1          Defendant Early Warning Services, LLC (“Early Warning”) hereby respectfully
 2   joins in the Notice of Motion and Motion to Compel Arbitration filed and served by
 3   Defendant CitiBank, N.A., erroneously sued as Citigroup, Inc. (“CitiBank”), ECF No.
 4   12, set for hearing at the time and place indicated above. Early Warning joins in all
 5   portions of CitiBank’s motion and moving papers, including all exhibits and evidence
 6   submitted with respect thereto.1 Plaintiff Anthony Miller’s (“Miller”) claims against
 7   Early Warning relate to Miller’s accounts with CitiBank. As is set forth in the Motion,
 8   Miller agreed to arbitrate this dispute against CitiBank and its alleged agents.
 9          Accordingly, Early Warning joins in CitiBank’s request that this Honorable
10   Court order Plaintiff to resolve all pending claims in arbitration and stay this action in
11   its entirety pending the outcome of the parties’ arbitration.
12

13
     Dated: June 11, 2021
                                            /s/ Rachel E. K. Lowe
14

15                                           KRISTINE MCALISTER BROWN
                                             (pro hac vice application pending)
16                                           ALSTON & BIRD LLP
17                                           1201 West Peachtree Street NW, Suite 4900
                                             Atlanta, Georgia 30309-3424
18                                           Telephone: 404-881-7000
19                                           Facsimile: 404-881-7777
                                             E-mail:      kristy.brown@alston.com
20

21                                           RACHEL E. K. LOWE (State Bar No. 246361)
                                             NNOLA AMUZIE (State Bar No. 335188)
22                                           ALSTON & BIRD LLP
23                                           333 South Hope Street, 16th Floor
                                             Los Angeles, CA 90071-1410
24                                           Telephone: 213-576-1000
25                                           Facsimile: 213-576-1100
26   1
       During a telephonic conference on June 8, 2021, Miller confirmed that he would
27   stipulate to arbitration of this matter. Early Warning submits this joinder in the event
     the parties are not able to reach a stipulation and the motion remains necessary.
28                                            1
                          JOINDER IN MOTION TO COMPEL ARBITRATION
     LEGAL02/40687001v1
Case 2:21-cv-04237-FLA-MRW Document 15 Filed 06/11/21 Page 3 of 3 Page ID #:328




 1
                                         E-mail: rachel.lowe@alston.com
                                                 nnola.amuzie@alston.com
 2                                       Attorneys for Defendant
 3                                       EARLY WARNING SERVICES, LLC

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                            2
                          JOINDER IN MOTION TO COMPEL ARBITRATION
     LEGAL02/40687001v1
